Fourth Court of Appeals
                                        San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00562-CV

                                         Virley-Leroy SESSION,
                                                Appellant

                                                      v.

                      RIATA LAND ASSOCIATION HOMEOWNERS, INC.,
                                       Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 21-2100-CV-E
                            Honorable Heather H. Wright, Judge Presiding

PER CURIAM

Sitting:           Luz Elena D. Chapa, Justice
                   Irene Rios Justice
                   Beth Watkins, Justice

Delivered and Filed: November 23, 2022

DISMISSED FOR WANT OF PROSECUTION

           On August 29, 2022, appellant Virley-Leroy Session filed a pro se notice of appeal on

behalf of himself and Donieka-Lenise Session challenging the trial court’s final judgment entered

on August 8, 2022. When he filed the notice of appeal, he was required to pay a $205.00 filing

fee. See TEX. R. APP. P. 5; TEXAS SUPREME COURT REGARDING FEES CHARGED IN THE SUPREME

COURT,      IN   CIVIL CASES   IN THE   COURTS   OF   APPEALS,   AND   BEFORE   THE   JUDICIAL PANEL   ON

MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). However, appellant did

not pay the filing fee, and we notified appellant by letter on August 31, 2022 his notice of appeal
                                                                                                  04-22-00562-CV


was conditionally filed and the filing fee was due by September 12, 2022. The filing fee was not

paid.

        On October 10, 2022, we ordered appellant to either: (1) pay the filing fee; or (2) provide

written proof he was indigent or otherwise excused by statute or the Texas Rules of Appellate

Procedure from paying the filing fee by October 25, 2022. We warned appellant if he failed to

respond within the time ordered, we would dismiss the appeal. 1 See TEX. R. APP. P. 5, 42.3(c).

        Appellant has not paid the filing fee or otherwise responded to our order. Accordingly, we

dismiss this appeal. See TEX. R. APP. P. 5, 42.3(c); Zayas v. Denson, No. 04-18-00373-CV, 2018

WL 3551193, at *1 (Tex. App.—San Antonio July 25, 2018, no pet.) (mem. op.) (dismissing

appeal for failure to pay filing fee).

                                                         PER CURIAM




1
  We also advised appellant he, as a pro se party, could not represent another party in litigation or on appeal. See
Rodriguez v. Marcus, 484 S.W.3d 656, 657 (Tex. App.—El Paso 2016, no pet.) (“A non-lawyer may not, however,
represent another party in litigation or on appeal because it constitutes the unauthorized practice of law.”).


                                                       -2-